Citation Nr: 1048348	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  10-35 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The appellant alleges his service from August 1942 to March 1945 
qualifies him for recognized service with the U.S. Armed Forces, 
Far East (USAFFE), or as a recognized guerrilla in the 
Philippines during World War II.
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2010 decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. 
§§ 101(2), 107(b) (West 2002 & Supp. 2010), American Recovery and 
Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing 
the duty to assist with "the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim."  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Where the law, and not the evidence, 
is dispositive of a claim, the VCAA is not applicable.  Id.  
(VCAA not applicable to claim for non-service-connected pension 
when the claimant did not serve on active duty during a period of 
war, as required by law).  The Court has held that, when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty-to-assist nor the duty-to-notify 
provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board 
finds that the provisions of the VCAA are not applicable to this 
appellant's claim.  Nonetheless, we do note that the January 2010 
decision and May 2010 Statement of the Case included citations to 
the laws and regulations pertaining to eligibility for benefits 
under the Filipino Veterans Equity Compensation Fund and 
verification of military service.

The Board concludes that no further notification or development 
of evidence is required.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefits flowing to the appellant.  The 
Court of Appeals for Veteran Claims has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a new 
one-time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act of 2009 § 1002, Public Law 
No. 111-5 (enacted February 17, 2009).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 is entitled "Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East During 
World War II".  Section 1002(c)(1) provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
enactment of the Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  Section 1002(c)(2) provides that, if an eligible person 
who has filed a claim for benefits under this section dies before 
payment is made under this section, the payment under this 
section shall be made instead to the surviving spouse, if any, of 
the eligible person.  

Section 1002 (d) provides that an eligible person is any person 
who - (1) served - (A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

As part of a prior claim by the appellant, the RO attempted to 
verify whether he had served with the USAFFE or the recognized 
guerrillas.  The NPRC reported that the appellant had no valid 
military service with the Armed Forces of the United States.  It 
was also noted that the Veteran's name is not listed in the 
Reconstructed Guerrilla Roster maintained by the RO.

The appellant submitted a January 2008 certification from the 
Philippines Department of Defense, Philippine Veterans Affairs 
Office, indicating that he is an active old-age pensioner.  Also 
enclosed were copies of checks he received from the Philippine 
Veterans Affairs Office.  The Veteran's February 2010 Notice of 
Disagreement states that he joined the guerrillas to guide downed 
American pilots to safe hiding places.  In an August 2010 
statement the Veteran's spouse wrote that as a recognized 
guerrilla the Veteran served as a corporal with the 1st Squadron 
Leader, A Company, 1st Battalion, 1st ECLGA Pampanga Regiment.

The documents from the Philippine government fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
because they are not an official document of the appropriate 
United States service department, but rather are documents 
generated by the Philippine government.  As such, such documents 
may not be accepted by the Board as verification of service for 
the purpose of determining eligibility for VA benefits, including 
the one-time payment from the Filipino Veterans Equity 
Compensation Fund.

As noted, the NPRC has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  This verification is binding on VA such 
that VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the 
appellant, if he believes there is a reason to dispute the report 
of the service department or the content of military records, is 
to pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not sufficient 
for benefits from the United States, administered by VA.  This 
department is bound to follow the certifications by the service 
departments with jurisdiction over United States military 
records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered an 
eligible person for the purpose of establishing entitlement to 
the one-time payment from the Filipino Veterans Equity 
Compensation Fund.


ORDER


Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


